RENDERED: JANUARY 22, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1051-MR

PATRICIA KARSNER                                                     APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.              HONORABLE KELLY MARK EASTON, JUDGE
                       ACTION NO. 17-CI-01861


MARCIS A. CRAIG, M.D. AND                                             APPELLEES
HARDIN MEMORIAL


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: This is a medical negligence case. Patricia Karsner appeals the

summary judgment of the Hardin Circuit Court entered in favor of Hardin

Memorial Hospital and Marcis Craig, M.D. Karsner filed the malpractice action

claiming damages arising out of complications associated with surgery performed

on her left arm. Because it was persuaded that the action had been filed out of

time, the circuit court granted summary judgment. After our review, we affirm.
             The following material facts are undisputed. On September 23, 2015,

Karsner sustained a fracture of her humerus during an altercation with local police.

She was taken by ambulance to Hardin Memorial Hospital where her arm was

immobilized by a splint. Several days later, Dr. Craig, an orthopedic surgeon

employed by Hardin Memorial Hospital, performed an open reduction internal

fixation to help repair the fractured bone. He utilized a surgical locking plate and

surgical screws. No complications were noted.

             At Karsner’s first follow-up appointment on October 13, 2015, Dr.

Craig noted that the incisions were healing well. He ordered physical therapy.

During follow-up visits on November 5, 2015, and December 3, 2015, neither Dr.

Craig nor his nurse practitioner noted any complications. Images indicated the

humerus was “aligned and well-fixated” and that the “[h]ardware [was] intact.”

             Karsner failed to show up for appointments scheduled for January 21,

2016, and March 10, 2016. During her next visit, on March 17, 2016, Karsner

complained of pain in her forearm. An x-ray now indicated “non-union” of the

humerus. Dr. Craig ordered a bone stimulator to help in healing.

             Karsner saw Dr. Craig’s nurse practitioner for another visit on April

22, 2016. Karsner complained of pain in her upper left arm. A radiology report

dated April 29, 2016, indicated that the bone was “partially ununited.” Evidence




                                         -2-
of hardware loosening and of a broken screw was also observed. Karsner was

advised of the hardware failure.

             On May 3, 2016, Karsner returned for another follow-up visit with Dr.

Craig. She reported that she was continuing to feel pain. Dr. Craig again

described the humerus as a “non-union.” Dr. Craig referred Karsner to Dr. Craig

Roberts, a trauma specialist at the University of Louisville. Dr. Craig’s office

scheduled an appointment for May 18, 2016, but Karsner did not appear for the

appointment with Dr. Roberts.

             In a telephone call to Dr. Craig’s office on June 15, 2016, Karsner

complained that she was continuing to feel significant pain in her arm and that her

prescription for narcotic pain medication had been reduced. An office note

documented that Karsner was crying and reported that she was contemplating

suicide because of the pain.

             Karsner saw her primary care physician on July 8, 2016. The

physician noted in his progress report that Karsner reported that she was treating

with Dr. Roberts because a surgical plate had loosened in her upper arm just

months after her surgery.

             On July 27, 2016, Karsner went to the hospital emergency room. She

complained of pain in her left arm and a rash. Images indicated “displacement of

the butterfly fragment of bone which is now no longer fixed with the screws.”


                                         -3-
             Two days later, on July 29, 2016, Karsner saw Dr. Craig for the last

time. Dr. Craig again noted humerus “non-union.” He suggested to Karsner that

he set up another appointment for her to see Dr. Roberts in Louisville. Karsner

indicated to Dr. Craig that she might or might not be able to attend. However, she

did see Dr. Roberts, and on September 16, 2016, he performed surgery to remove

the failed surgical hardware.

             On August 16, 2017, Karsner filed a proposed complaint with a

medical review panel. (The medical review panel procedure was subsequently

declared unconstitutional.) On November 8, 2017, Karsner filed a medical

malpractice action against Dr. Craig and the hospital in Hardin Circuit Court.

Karsner alleged that Dr. Craig’s treatment had fallen below the standard of care

and that the hospital was vicariously liable for his negligence.

             Dr. Craig and the hospital answered and denied the allegations. They

also asserted the one-year statute of limitations as a defense.

             Karsner was deposed on October 10, 2018. With respect to Dr.

Craig’s treatment, Karsner testified that as early as March 10, 2016, she had

developed “an underlying concern” regarding her care. She believed that:

             the surgery hadn’t been done properly. That Dr. Craig
             shouldn’t have done it; he should have sent me to a
             trauma surgeon that day. And that the infection and my –
             my complaints of there being more pain, not less pain,
             and the complaints of infection were going – going
             unnoticed, untreated, and ignored.

                                          -4-
Karsner thought Dr. Craig should not have performed the surgery and “just felt an

underlying sense that . . . he was in over his head.” She was convinced that Dr.

Craig was not adequately qualified to perform her surgery and was out of his depth

“when he started talking about trauma surgeons, and I started looking into what

trauma surgeons do, and . . . what should have been done.”

             Relying on Karsner’s deposition testimony, the hospital filed a motion

for summary judgment on February 4, 2019. It argued that Karsner had knowledge

of her alleged injury no later than July 2016 and, consequently, that she had failed

to assert a timely claim. In a supplemental memorandum, the hospital raised issues

concerning its governmental immunity.

             On March 19, 2019, Dr. Craig filed a similar motion for summary

judgment. Relying on Karsner’s deposition testimony, Dr. Craig argued that the

action against him had not been timely filed.

             In separate responses, Karsner argued that by the time of her

deposition, she “had participated in far too many conversations with legal counsel

and medical experts and other physicians to accurately testify as to what she knew

or thought she knew” during the period that she was being treated by Dr. Craig.

She also contended that the “continuing course of treatment doctrine” tolled the

statute of limitations until after Dr. Roberts performed the corrective surgery. She

argued that her treatment with Dr. Roberts constituted a continuing course of Dr.

                                         -5-
Craig’s treatment because Dr. Craig had referred her to Dr. Roberts. For these

reasons, she argued that summary judgment was not warranted.

             The circuit court conducted a hearing on the motions on April 2, 2019.

At the end of the hearing, the court instructed the parties to present any caselaw

that they could find pertaining to an extension of the continuing course of

treatment doctrine as proposed by Karsner.

             Several days later, the circuit court rendered summary judgment. The

court concluded that Karsner had discovered or should have discovered her injury

well before her last visit with Dr. Craig in July of 2016. The court was not

persuaded that the continuing course of treatment doctrine could be extended to

toll the statute of limitations throughout Karshner’s treatment with Dr. Roberts and

that Dr. Craig and the hospital were entitled to judgment as a matter of law.

             On April 10, 2019, Karsner filed a motion to supplement the record

with a memorandum. In her memorandum, she explained that the court need not

evaluate the continuous treatment doctrine as it pertained to Dr. Craig’s referral to

Dr. Roberts after all. Instead, Karsner’s argument now focused upon an allegation

that Dr. Craig had fraudulently concealed his malpractice. She argued that Dr.

Craig failed to inform her “about some wrongdoing that may give rise to a cause of

action” and merely referred her to Dr. Roberts. Karsner surmised that “Dr. Craig

knew something was not right or he would not have referred [me] to a trauma


                                         -6-
surgeon – yet he said nothing.” Karsner contended that the referral was deceptive

and that Dr. Craig used it merely to “run out the statute of limitations clock.” She

described the referral as a distraction and alleged that it was made only to “eat up”

time on a “wild goose chase.”

                On April 12, 2019, the clerk of the Hardin Circuit Court entered the

circuit court’s summary judgment against Karsner. The circuit court’s subsequent

order denying Karsner’s motion to alter, amend, or vacate the judgment was

entered on May 3, 2019.

                Five days later, on May 8, 2019, Karsner tendered electronically her

notice of appeal. She did not pay the requisite filing fee, however. CR1

73.02(1)(b) provides mandatorily that a notice of appeal “shall not be docketed or

noted as filed until such payment is made.” CR 73.02(1)(b). The failure of a party

to file timely a notice of appeal shall result in dismissal. CR 73.02(2).

                Karsner paid her filing fee on July 12, 2019. Nevertheless, the clerk’s

handwritten notation on the face of the notice of appeal indicates that it was filed

electronically on “5-8-19.” It also appears that she superimposed a “5” onto the

“7” or vice-versa. The clerk’s handwritten note correctly indicates that the filing

fee was received on July 12, 2019, and that copies of the notice of appeal were




1
    Kentucky Rules of Civil Procedure.

                                           -7-
then served upon the attorneys of record and our clerk. A copy was received by

this Court on July 15, 2019.

             On July 24, 2019, we ordered Karsner to show cause why her appeal

should not be dismissed for failure to file a timely notice of appeal. We have

reviewed her response to our order as well as the responses of Dr. Craig and the

hospital.

             In her response to our show cause order, Karsner explained that

counsel filed the notice of appeal “with no filing fee being collected or required in

Hardin Circuit Court.” Counsel stated that he “had no notice that there was a

problem.” However, as time passed and counsel became concerned about

certification of the record, he contacted the circuit court clerk. Counsel indicated

that the clerk “admitted that it was her fault and that we should have been

contacted by Hardin County Court Clerk regarding the filing fee. . . .” He

explained that the clerk advised that she would certify the record once the filing fee

was paid. The fee was promptly forwarded to her attention. In the response filed

with this Court, counsel made no reference whatsoever to the appellate rules of

procedure.

             In their responses, Dr. Craig and the hospital observed that counsel

misidentified the filing tendered electronically on May 8, 2019, as “Other

Document/Pleading” rather than as a “Notice of Appeal (Civil).” A tendered


                                         -8-
“Other Document/Pleading” does not require a filing fee. Consequently, the

electronic filing system would never have prompted counsel to pay a filing fee.

             Dr. Craig and the hospital argued that because the notice tendered on

May 8 was unaccompanied by a filing fee until July 12, it was insufficient to

invoke our jurisdiction pursuant to the rules of civil procedure. They relied upon

the holding of the Kentucky Supreme Court in Excel Energy, Inc. v

Commonwealth Institutional Securities, Inc., 37 S.W.3d 713 (Ky. 2000) as

modified on denial of reh’g (Nov. 22, 2001), as well as our reasoning in Bruner v.

Sullivan University System, Inc., 544 S.W.3d 669 (Ky. App. 2018).

             In Excel Energy, counsel tendered a notice of appeal to the Jefferson

Circuit Clerk’s office and stamped it “filed” with the file stamp located in the

clerk’s office. Counsel dropped the notice of appeal into an inbox for processing

but failed to tender the filing fee. The following day, the clerk’s office notified

counsel that the notice was inadequate without the filing fee and refused to mark

the notice as filed until the filing fee was paid. The filing fee was promptly paid

and the tendered notice was marked filed -- but only after the filing deadline. The

court concluded that Excel’s notice of appeal had not been timely filed, that

substantial compliance with the rules was not a standard applicable to the facts,

and that automatic dismissal of the appeal was required by our rules of civil

procedure.


                                         -9-
             In Bruner, counsel attempted to file a notice of appeal with the court’s

electronic filing system on May 31, 2016 -- the date the notice was due. However,

counsel misidentified the tendered notice as “NOTICE — OTHER.”

Consequently, counsel was not prompted to pay the required filing fee. The filing

fee was not paid for another week. On that day, the clerk docketed Bruner’s notice

of appeal and marked it as filed. We ordered Bruner to show cause why his appeal

was not subject to automatic dismissal.

             Bruner’s counsel explained that his failure timely to pay the filing fee

was the result of his law clerk’s difficulty navigating the Jefferson Circuit Court’s

online electronic filing system. We noted that the electronic system in question

was implemented under the authority of the Kentucky Supreme Court’s Amended

Order 2015-02. Section 15 of that order, entitled “Technical Difficulties; System

Unavailability,” provides in relevant part:

             (1) Jurisdictional deadlines. Some deadlines are
             jurisdictional and cannot be extended. A technical
             failure, including a failure of the eFiling system, will not
             excuse a failure to comply with a jurisdictional deadline.
             The eFiler must ensure that a document is timely filed to
             comply with jurisdictional deadlines and, where
             necessary to comply with such deadlines, the eFiler must
             file the document conventionally accompanied by a
             certification of the necessity to do so in order to meet a
             jurisdictional deadline.

             We rejected counsel’s excuse.




                                          -10-
             We then considered counsel’s argument that the automated response

that Bruner received after he tendered his notice of appeal brought the matter

within the purview of the court’s earlier holding in Norwest Bank Minnesota, N.A.

v. Hurley, 103 S.W.3d 21 (Ky. 2003).

             In Hurley, the appellant tendered a timely notice of appeal along with

a check in the amount of the filing fee. However, when the circuit court clerk

received the notice of appeal, she noticed that the check was unsigned. The clerk

contacted Norwest’s counsel, alerted him that the check was unsigned, and

indicated that it was being returned to him for proper signature. Despite the error,

the clerk assured Norwest’s counsel that the notice of appeal would be filed. The

clerk did in fact note on the docket that the notice was filed on the day it was

received -- April 20. The circuit court clerk received the signed check on May 9

and noted on the docket that the filing fee was paid that day.

             On appeal, we concluded that the clerk violated the provisions of CR

73.02(1) by filing Norwest’s notice of appeal because payment was not made

timely; i.e., the docket sheet reflected that payment was made on May 9, which

was beyond the thirty-day limit allowed in our rules of civil procedure. Relying on

the decision of the Kentucky Supreme Court in Excel Energy, 37 S.W.3d 713, we

concluded that the notice of appeal was untimely and dismissed the appeal.




                                         -11-
               On appeal, our decision was reversed. The Kentucky Supreme Court

determined that because the clerk had docketed the notice of appeal the day it

was filed, the notice of appeal had been timely and validly filed -- despite the

clerk’s failure to collect the filing fee in violation of the provisions of CR

73.02(1)(b).

               In Bruner, we determined that the facts described in Hurley were

readily distinguishable. In Bruner, the certified record indicated that the clerk

accepted Bruner’s notice of appeal on June 8, 2016 -- the date on which Bruner

paid his filing fee. Therefore, we concluded that Bruner’s notice of appeal was

untimely and dismissed the appeal.

               In the case now before us, after considering the parties’ responses, a

three-judge motion panel observed that the Hardin Circuit Court Clerk did not

serve the notice of appeal as properly filed until Karsner’s filing fee was received.

Nevertheless, by order entered October 22, 2019, the divided panel passed the

matter to this merits panel for further consideration, and the parties filed their

briefs.

               In her brief on appeal, Karsner argues that the circuit court erred by

failing to conclude that the statute of limitations was tolled. She cites as the basis

for tolling: (1) Dr. Craig’s alleged fraudulent concealment of his malpractice; (2)

her inability to discover the malpractice until she was examined by an expert


                                          -12-
retained for litigation; or (3) an extension of the continuing course of treatment

doctrine. Karsner did not address the timeliness of her notice of appeal in her

brief.

             Because of her omission of the timeliness issue, the hospital argues

that she has forfeited any argument that the appeal was timely filed and encourages

the Court to dismiss the appeal on this basis. Dr. Craig and the hospital contend

that the notice of appeal was not effective until Karsner tendered the filing fee on

July 12, 2019. Since it was untimely as of that date, they argue that dismissal is

required by our rules of civil procedure. In the alternative, the hospital contends

that the Court should exercise its discretion to dismiss the appeal pursuant to the

provisions of CR 73.02(2).

             CR 73.02(2) provides that a party’s failure to comply with procedural

rules relating to appeals (even where the failure does not affect the validity of the

appeal) is a ground for such action as the appellate court deems appropriate.

Pursuant to the rule, we may (among other things) dismiss the appeal, strike the

offending brief, or impose fines upon counsel.

             In Clark v. Workman, 604 S.W.3d 616 (Ky. App. 2020), we observed

that appellant’s counsel had failed to make a sincere attempt to comply with our

rules governing submission of briefs. While we declined to dismiss the appeal,




                                         -13-
strike the brief, or fine counsel, we decided to review the matter only for manifest

injustice.

             Karsner’s brief, too, fails to comply with our rules of civil procedure.

The statement of the case does not contain any “supportive references to the

record[,]” nor does the brief contain “at the beginning of the argument a statement

with reference to the record showing whether the issue was properly preserved for

review and, if so, in what manner.” CR 76.12(4)(c)(iv), (v). Despite the specific

requirements of our rules, Karsner failed to satisfy perhaps the two most

substantial requirements for briefs set forth in CR 76.12(4)(c). The latter error is

magnified by the specific assertion of both Dr. Craig and the hospital that the

fraudulent concealment argument presented in Karsner’s brief is wholly

unpreserved for our review.

             Before reaching the merits of the appeal, we must first decide whether

our jurisdiction has been properly invoked and, even if so, whether the deficiencies

of Karsner’s brief would nonetheless preclude our review. As we observed in

Bruner, 544 S.W.3d at 672:

             if a notice of appeal is tendered to a clerk within the time
             permitted by the Civil Rules, but is unaccompanied by
             the requisite filing fee, there could be two very different
             results:

             (1) As in Hurley, the clerk might violate his or her oath
             of office by accepting the notice of appeal anyway, in


                                         -14-
             which case the ensuing appeal will not be subject to
             automatic dismissal as untimely; or

             (2) as in Excel, the clerk might refuse to file the notice of
             appeal until the filing fee is received, in which case—
             assuming the filing fee is paid on a date outside the
             appellate window—the ensuing appeal will be subject to
             automatic dismissal as untimely.

             In this case, we believe the situation is closer to that described by the

court in Hurley. Despite counsel’s failure to pay the required filing fee, the Hardin

Circuit Court Clerk hand-wrote across the face of the notice of appeal that it was

filed on May 8, 2019, the date upon which it was electronically tendered.

Additionally, along with a notation that the filing fee was not received until July

12, 2019, the clerk again misrepresented the truth and noted on the docket that the

notice of appeal was filed on May 8, 2019. Because of the clerk’s actions, there is

no basis pursuant to Hurley upon which to conclude that the appeal is subject to

automatic dismissal.

             Next, we must decide whether Karsner’s failure to comply with the

provisions of CR 73.02(2) merits dismissal of the appeal. We conclude that it does

not. However, as in Clark, supra, we are persuaded that Karsner has failed to

make a sincere attempt to comply with our rules of appellate procedure. As a

result, we elect to consider the appeal on its merits -- but to review only for

manifest injustice.




                                         -15-
                Karsner contends that the circuit court erred by concluding that her

claims were time-barred on the basis that she failed to show the existence of any

circumstance that would make the action timely under either the discovery rule or

the continuous course of treatment doctrine. However, our review of the circuit

court’s decision does not indicate that Karsner suffered a manifest injustice as a

result of the dismissal.

                In its judgment, the circuit court carefully recounted its thorough

analysis of the defenses asserted by Dr. Craig and the hospital. It noted that

ordinarily a medical negligence action must be brought within one year of the date

that the injury is, or with reasonable care, should have been discovered. KRS2

413.140. “[T]he statute begins to run on the date of the discovery of the injury, or

from the date it should, in the exercise of ordinary care and diligence, have been

discovered.” Wiseman v. Alliant Hospitals, Inc., 37 S.W.3d 709, 712 (Ky. 2000)

(quoting Hackworth v. Hart, 474 S.W.2d 377 (Ky. 1971)).

                The circuit court concluded that the chronology of events was

undisputed in this case. Reviewing Karsner’s deposition testimony, it observed

that she tied her rising concerns about the adequacy of her care to Dr. Craig’s

decision to refer her to a Louisville trauma surgeon, Dr. Roberts, during her May 3,

2016, visit. “Particularly problematic for Karsner is her statement about her


2
    Kentucky Revised Statutes.

                                           -16-
understanding the bone wasn’t healing and her knowledge of the broken screw.”

Karsner was aware of these things no later than May 3, 2016. Karsner certainly

either knew or had reason to know what was causing her pain and who had caused

it no later than her last visit with Dr. Craig in July 2016.

             Finally, the circuit court noted that where the date of the discovery of

an injury does not pose a genuine factual dispute, summary judgment is

appropriate. It concluded that no genuine issue of fact remained -- that Karsner

discovered or should have discovered her injury well before her last visit with Dr.

Craig in July 2016 -- and that Dr. Craig and the hospital were entitled to judgment

as a matter of law.

             The court also reviewed the potential applicability of the continuing

course of treatment doctrine. The circuit court observed that in Harrison v.

Valentini, 184 S.W.3d 521 (Ky. 2005), as modified on denial of reh’g (Mar. 23,

2006), the Kentucky Supreme Court (in a divided opinion) adopted the continuing

course of treatment doctrine to toll the statute of limitations in medical malpractice

actions. Where it applies, the continuous course of treatment doctrine provides

that “the statute of limitations is tolled as long as the patient is under the continuing

care of the physician for the injury caused by the negligent act or omission.” Id. at

524 (footnote omitted). The Harrison Court noted as follows:

             the trust and confidence that marks the physician-patient
             relationship puts the patient at a disadvantage to question

                                          -17-
              the doctor’s techniques, and gives the patient the right to
              rely upon the doctor’s professional skill without the
              necessity of interrupting a continuing course of treatment
              by instituting suit.
Id. (citation omitted). By tolling the statute of limitations for medical malpractice

actions, the continuous course of treatment doctrine “gives the physician a

reasonable chance to identify and correct errors made at an earlier stage of

treatment.” Id. at 525 (citation omitted).

             In the case before us, the circuit court declined to apply the doctrine.

It reasoned that the purpose of the doctrine -- “to support the relationship between

doctor and patient to address complications, which, if properly treated, may avoid a

bad result” -- was not implicated because Karsner had filed her action more than a

year after she last saw Dr. Craig. Furthermore, it observed that no appellate

court in Kentucky had considered an expansion of the doctrine to encompass not

only the original doctor’s treatment of the patient, but also his subsequent referral

of the patient to another doctor.

             After the circuit court granted summary judgment, the Kentucky

Supreme Court published its Opinion in Sneed v. University of Louisville Hospital,

600 S.W.3d 221 (Ky. 2020). The Sneed Court rejected the patient’s contention that

the continuous course of treatment doctrine could be expanded to include

subsequent treatment by another physician who worked at the same hospital

where she received her initial care. It was not convinced that an extension of the


                                         -18-
doctrine would serve to “bolster the relationship of trust and confidence” that a

patient has with a particular treating physician. “The type of relationship between

a patient and the Hospital, or all physicians at the Hospital, is different in kind and

degree than the relationship between a patient and a single treating physician.”

Sneed, 600 S.W.3d at 227. “A patient’s ‘ability to make an informed judgment as

to the negligent treatment’ is not so impaired by her relationship with the Hospital

itself to prevent her from discovering her injury.” Id. (citation omitted).

Therefore, the Supreme Court rejected an extension of the doctrine.

             The evidence in this case indicates that Dr. Roberts and Dr. Craig

were involved in entirely separate practices in different cities. Furthermore, no

evidence was presented to show that Dr. Roberts collaborated with Dr. Craig or

that he even discussed Karsner’s care with Dr. Craig. There is no evidence to

indicate that Dr. Roberts did anything more than rely upon Karsner’s medical

records for information concerning Dr. Craig’s surgery and subsequent care.

Finally, it bears noting that Karsner’s bold suggestion that she was “a victim of an

ongoing cover-up” is absolutely unsupported by anything appearing of record.

Under the circumstances, we are not persuaded that manifest injustice resulted

from the trial court’s decision not to extend the continuous course of treatment

doctrine beyond Dr. Craig, Karsner’s original physician.




                                         -19-
             Finally, we address Karsner’s contention that the circuit court erred by

failing to conclude that Dr. Craig’s decision to refer her to Dr. Roberts constituted

fraudulent concealment of her injury (and of his malpractice) sufficient to extend

the statute of limitations under principles of equitable estoppel. Dr. Craig and the

hospital argue that the issue is unpreserved for review. Karsner contends that the

issue is preserved because the circuit court merely failed to appreciate the nuances

of her original argument concerning the accrual of her cause of action.

             The rule is firmly established that the trial court should first be given

the opportunity to rule on questions before they are available for appellate review.

See Curty v. Norton Healthcare, Inc., 561 S.W.3d 374 (citing Elwell v. Stone, 799

S.W.2d 46, 48 (Ky. App. 1990)). This Court will entertain an argument not

presented to the trial court only to avert a manifest injustice. Id. This argument

was not previously presented to the circuit court prior to its decision to render

summary judgment. And it does not appear that our review is necessary to avert a

manifest injustice. Therefore, we decline to address it except to note again that the

allegation is unsupported by anything appearing of record.

             We AFFIRM the judgment of the Hardin Circuit Court.



             ALL CONCUR.




                                         -20-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE HARDIN
                         MEMORIAL HOSPITAL:
Jeffrey A. Sexton
Louisville, Kentucky     Jennifer B. Oldham
                         Elizabethtown, Kentucky

                         Thomas N. Kerrick
                         Shawn Rosso Alcott
                         Bowling Green, Kentucky

                         BRIEF FOR APPELLEE MARCIS A.
                         CRAIG, M.D.:

                         Craig L. Johnson
                         Timothy B. George, Jr.
                         Louisville, Kentucky




                       -21-